Citation Nr: 1400910	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-15 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for bilateral plantar fasciitis.

5.  Entitlement to service connection for a right foot disorder.

6.  Entitlement to service connection for a disability of the tailbone.

7.  Entitlement to service connection for an anxiety disorder.

8.  Entitlement to service connection for depression, to include as secondary to a back disorder.

9.  Entitlement to service connection for a cyst.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran cancelled Board hearings that were scheduled in December 2010 and March 2011, and she failed to report to another Board hearing scheduled in September 2013.  This matter will be discussed further below.

A review of the Veteran's Virtual VA claims file and Veterans Benefits Management Systems electronic file shows that they contain the brief from the Veteran's accredited representative.  However, they do not include any other relevant evidence that is not also contained in the paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A review of the evidence of record shows that the only service treatment records associated with the claims file are the Veteran's entrance report of medical examination and report of medical history and her dental records.  Therefore, it appears that some of the Veteran's service treatment records may be missing.  When the National Personnel Records Center (NPRC) provided these records to the RO in March 2008, it indicated that these were the only records available.  The NPRC did not offer any other explanation or provide other avenues for requesting records.

The Veteran was informed that some of her service treatment records were missing in a May 2009 letter.  While she did not respond to this letter, she has otherwise informed the RO that she underwent treatment during service at Tripler Army Hospital in Hawaii and Oak Knoll Naval Hospital in Oakland.  The Veteran's service personnel records confirm that she was a patient at Oakland Naval Regional Medical Center from October 7, 1976, to October 19, 1976.  However, the RO made no attempt to request or obtain clinical records from either of these facilities.  Therefore, such an attempt should be made on remand.

In addition, the Veteran indicated in an August 2008 written statement that that she was in receipt of disability benefits from the Social Security Administration (SSA).  These records have not been requested or obtained.

Finally, the Board notes that, as described above, the Veteran was scheduled for three different Board hearings at the RO in Muskogee, Oklahoma.  However, in April 2011, the Veteran asked if her Board hearing could be scheduled closer to her home.  Specifically, she asked if it could be held at a VA facility in Lawton, Oklahoma.  The RO never responded to her request and then scheduled her for another hearing in Muskogee.  The Veteran's representative asked for such a response in April 2013.  On remand, the RO/AMC should provide a response to the Veteran's request.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC), or other appropriate location, to request the Veteran's complete service treatment records.  These efforts should include requesting clinical records from any appropriate records repository that document or relate to treatment at the Oakland Naval Regional Medical Center in October 1976 and at Tripler Army Hospital.  

As set forth in 38 U.S.C.A. §5103A(b)(3)  and 38 C.F.R. §3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the RO/AMC's attempts to locate her medical records as well as any further action to be taken.

2.  The RO/AMC should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records. 

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

5.  After completing the foregoing actions, the RO/AMC should respond to the Veteran's April 2011 request that she be scheduled for a hearing before the Board at a VA facility in Lawton, Oklahoma.  If a hearing cannot be held at a VA facility closer to her home, the Veteran should be informed in writing, and a copy of the letter should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


